                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                   IN THE UNITED STATES DISTRICT COURT                    June 27, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                             HOUSTON DIVISION


LINDA MAE HERKSHAN,                     §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §        CIVIL ACTION NO. H-18-536
                                        §
NANCY A. BERRYHILL,                     §
ACTING COMMISSIONER OF THE              §
SOCIAL SECURITY ADMINISTRATION,         §
                                        §
            Defendant.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE'S
           MEMORANDUM AND RECOMMENDATION ON ATTORNEY'S FEES

      Having      reviewed   the   Magistrate     Judge's    Memorandum         and

Recommendation on Attorney's Fees (Docket Entry No. 19) dated June

10, 2019,1 the court is of the opinion that said Memorandum and

Recommendation on Attorney's Fees should be adopted by this court.

      It    is,    therefore,      ORDERED    that     the   Memorandum         and

Recommendation on Attorney's Fees is hereby ADOPTED by this court.

      The Clerk shall send copies of this Order to the respective

parties.

      SIGNED at Houston, Texas, this         a.7-f!   day of Jun ,




                                                       SIM LAKE
                                             UNITED STATES DISTRICT JUDGE




            The parties filed no objections to the Memorandum and Recommendation
on Attorney's Fees.
